Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-14 and 22-34 are allowed.
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 8 Chen (US. 7,074,085 B2) teaches “A high-speed connector comprising: a board-to-board receptacle comprising: a housing including a recess defining a first raised central portion, a second raised portion, a third raised portion, and a raised outer portion; a first plurality of low-speed contacts in the recess, each on a first edge of the first raised central portion and a first edge of the raised outer portion; a second plurality of low-speed contacts in the recess, each on a second edge of the first raised central portion and a second edge of the raised outer portion; and a board-to-board plug comprising: 
a housing including a raised outer portion around a first recess, a second recess, and a third recess, where the raised outer portion is arranged to fit in the recess of the board-to-board receptacle, the first recess is arranged to accept the first raised central portion of the board-to-board receptacle, the second recess is arranged to accept the second raised portion of the board-to-board receptacle, and the third recess is arranged to accept the third raised portion of the board-to-board receptacle.”(Receptacle connector 1, plug connector 2, housing 11, conductive contact 12, central portion 111, housing 21, and contact 221)
and a second high-speed contact in the third recess.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 8, these limitations, in combination with remaining limitations of the amended claim 8, are neither taught nor suggested by the prior art of record, therefore the amended claim 8 is allowable.
Claims 9-14 are dependent on the amended claim 8 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 22 Chen (US. 7,074,085 B2) teaches “A high-speed connector comprising: a board-to-board receptacle comprising: a housing including a recess defining a first raised central portion, a second raised portion, a third raised portion, and a raised outer portion; a first plurality of low-speed contacts, each having a first exposed surface on a first edge of the first raised central portion and a second exposed surface on a first edge of the raised outer portion; a second plurality of low-speed contacts, each having a first exposed surface on a second edge of the first raised central portion and a second exposed surface on a second edge of the raised outer portion; and a board-to-board plug comprising: a housing including a raised outer portion around a first recess, a 
Chen (US. 7,074,085 B2) does not teach “a first high-speed contact on the second raised portion; a second high-speed contact on the third raised portion; and a first ground contact on a third edge of the first raised central portion; a second ground contact on a fourth edge of the first raised central portion; a first plurality of low-speed contacts on a first side of the raised outer portion; a second plurality of low-speed contacts on a second side of the raised outer portion; a first high-speed contact in the second recess; and a second high-speed contact in the third recess.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 22, these limitations, in combination with remaining limitations of claim 22, are neither taught nor suggested by the prior art of record, therefore claim 22 is allowable.
Claims 23-29 are dependent on claim 22 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 30 Chen (US. 7,074,085 B2) teaches “A high-speed connector comprising: a 
Chen (US. 7,074,085 B2) does not teach “a first high-speed contact supported by the second raised portion; first shielding around the first high-speed contact comprising a first ground contact supported by the first raised central portion and a second ground contact around the second raised portion and supported by the raised outer portion; a second high-speed contact supported by third raised portion; and second shielding around the second high-speed contact comprising a third ground contact supported by the first raised central portion and a fourth ground contact around the third raised portion and supported by the raised outer portion.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 30, these limitations, in combination with remaining 
Claims 31-34 are dependent on claim 30 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831